UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q xQUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended September 30, 2013 OR oTRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to . Commission file number:1-34167 ePlus inc. (Exact name of registrant as specified in its charter) Delaware 54-1817218 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 13595 Dulles Technology Drive, Herndon, VA 20171-3413 (Address, including zip code, of principal executive offices) Registrant’s telephone number, including area code: (703) 984-8400 Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes xNo o Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Website, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (Section 232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yes xNo o Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer”, “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filer o Accelerated filer x Non-accelerated filer o(Do not check if a smaller reporting company) Smaller reporting company o Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes oNo x The number of shares of common stock outstanding as of October 31, 2013 was 8,171,006. TABLE OF CONTENTS ePlus inc. AND SUBSIDIARIES Part I. Financial Information: Item 1. Financial Statements Unaudited Condensed Consolidated Balance Sheets as of September 30, 2013 and March 31, 2013 4 Unaudited Condensed Consolidated Statements of Operations for the Three and Six Months Ended September 30, 2013 and 2012 5 Unaudited Condensed Consolidated Statements of Comprehensive Income for the Three and Six Months Ended September 30, 2013 and 2012 6 Unaudited Condensed Consolidated Statements of Cash Flows for the Six Months Ended September 30, 2013 and 2012 7 Unaudited Condensed Consolidated Statements of Stockholders’ Equity for the Six Months Ended September 30, 2013 9 Notes to Unaudited Condensed Consolidated Financial Statements 10 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 22 Item 3. Quantitative and Qualitative Disclosures About Market Risk 37 Item 4. Controls and Procedures 37 Part II. Other Information: Item 1. Legal Proceedings 39 Item 1A. Risk Factors 39 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 40 Item 3. Defaults Upon Senior Securities 40 Item 4. Mine Safety Disclosures 41 Item 5. Other Information 41 Item 6. Exhibits 41 Signatures & Certifications 8 2 Table of Contents CAUTIONARY LANGUAGE ABOUT FORWARD-LOOKING STATEMENTS This Quarterly Report on Form 10-Q contains certain statements that are, or may be deemed to be, “forward-looking statements” within the meaning of Section 27A of the Securities Act of 1933, as amended, and Section 21E of the Securities Exchange Act of 1934, as amended, or “Exchange Act,” and are made in reliance upon the protections provided by such acts for forward-looking statements. Such statements are not based on historical fact, but are based upon numerous assumptions about future conditions that may not occur. Forward-looking statements are generally identifiable by use of forward-looking words such as “may,” “should,” “intend,” “estimate,” “will,” “potential,” “could,” “believe,” “expect,” “anticipate,” “project,” and similar expressions. Readers are cautioned not to place undue reliance on any forward-looking statements made by us or on our behalf. Forward-looking statements are made based upon information that is currently available or management’s current expectations and beliefs concerning future developments and their potential effects upon us, speak only as of the date hereof, and are subject to certain risks and uncertainties. We do not undertake any obligation to publicly update or correct any forward-looking statements to reflect events or circumstances that subsequently occur, or of which we hereafter become aware. Actual events, transactions and results may materially differ from the anticipated events, transactions or results described in such statements. Our ability to consummate such transactions and achieve such events or results is subject to certain risks and uncertainties. Such risks and uncertainties include, but are not limited to, the matters set forth below: · weoffer a comprehensive set of solutions— integrating information technology (IT) hardwaresales, third-party maintenance, third-party software assurance, professional services, proprietary software, and financing, and may encounter some of the challenges, risks, difficulties and uncertainties frequently faced by similar companies, such as: · managing a diverse product set of solutions in highly competitive markets with a small number of key vendors; · increasing the total number of customers utilizing integrated solutions by up-selling within our customer base and gaining new customers; · adapting to meet changes in markets and competitive developments; · maintaining and increasing advanced professional services by retaining highly skilled personnel and vendor certifications; · integrating with external IT systems, including those of our customers and vendors; · continuing to enhance our proprietary software and update our technology infrastructure to remain competitive in the marketplace; and · reliance on third parties to perform some of our service obligations; · our dependence on key personnel, and our ability to hire and retain sufficient qualified personnel; · our ability to implement comprehensive plans for the integration of sales forces, cost containment, asset rationalization, systems integration and other key strategies; · a possible decrease in the capital spending budgets of our customers or purchases from us; · our ability to protect our intellectual property rights and successfully defend any challenges to the validity of our patents, and, when appropriate, protect license required technology; · the creditworthiness of our customers and our ability to reserve adequately for credit losses; · the possibility of goodwill impairment charges in the future; · uncertainty and volatility in the global economy and financial markets; · changes in the IT industry and/or rapid changes in product offerings; · our ability to secure our electronic and other confidential information; · our ability to raise capital, maintain or increase as needed our lines of credit with vendors or floor planning facility, or obtain debt for our financing transactions; · future growth rates in our core businesses; · our ability to realize our investment in leased equipment; · significant adverse changes in, reductions in, or losses of relationships with major customers or vendors; · our ability to successfully integrate acquired businesses; · our ability to maintain effective disclosure controls and procedures and internal control over financial reporting; · reduction of manufacturer incentives provided to us; · exposure to changes in, interpretations of, or enforcement trends related to tax rules and other regulations; and · significant changes in accounting standards including changes to the financial reporting of leases which could impact the demand for our leasing services, or misclassification of products and services we sell resulting in the misapplication of revenue recognition policies. We cannot be certain that our business strategy will be successful or that we will successfully address these and other challenges, risks and uncertainties. For a further list and description of various risks, relevant factors and uncertainties that could cause future results or events to differ materially from those expressed or implied in our forward-looking statements, see the Item 1A, “Risk Factors” and Item 2, “Management’s Discussion and Analysis of Financial Condition and Results of Operations” sections contained elsewhere in this report, as well as other reports that we file with the Securities and Exchange Commission (“SEC”). 3 Table of Contents PART I.FINANCIAL INFORMATION Item 1. Financial Statements ePlus inc. AND SUBSIDIARIES UNAUDITED CONDENSED CONSOLIDATED BALANCE SHEETS As of As of September 30, 2013 March 31, 2013 ASSETS (in thousands) Cash and cash equivalents $ $ Short-term investments - Accounts receivable—trade, net Accounts receivable—other, net Inventories—net Notes receivable—net Investment in leases and leased equipment—net Property and equipment—net Deferred costs Other assets Goodwill and other intangible assets TOTAL ASSETS $ $ LIABILITIES AND STOCKHOLDERS' EQUITY LIABILITIES Accounts payable—equipment $ $ Accounts payable—trade Accounts payable—floor plan Salaries and commissions payable Deferred revenue Accrued expenses and other liabilities Recourse notes payable Non-recourse notes payable Deferred tax liability Total Liabilities COMMITMENTS AND CONTINGENCIES(Note 7) STOCKHOLDERS' EQUITY Preferred stock, $.01 par value; 2,000,000 shares authorized; none issued or outstanding - - Common stock, $.01 par value; 25,000,000 shares authorized; 13,025,021 issued and 8,170,282 outstanding at September 30, 2013 and 12,899,386 issued and 8,149,706 outstanding at March 31, 2013 Additional paid-in capital Treasury stock, at cost, 4,854,739 and 4,749,680 shares, respectively ) ) Retained earnings Accumulated other comprehensive income—foreign currencytranslation adjustment Total Stockholders' Equity TOTAL LIABILITIES AND STOCKHOLDERS' EQUITY $ $ See Notes to Unaudited Condensed Consolidated Financial Statements. 4 Table of Contents ePlus inc. AND SUBSIDIARIES UNAUDITED CONDENSED CONSOLIDATED STATEMENTS OF OPERATIONS Three Months Ended September 30, Six Months Ended September 30, (amounts in thousands, except shares and per share data) Sales of product and services $ Financing revenue Fee and other income TOTAL REVENUES COSTS AND EXPENSES Cost of sales, product and services Direct lease costs Professional and other fees Salaries and benefits General and administrative expenses Interest and financing costs TOTAL COSTS AND EXPENSES EARNINGS BEFORE PROVISION FOR INCOME TAXES PROVISION FOR INCOME TAXES NET EARNINGS $ NET EARNINGS PER COMMON SHARE—BASIC $ NET EARNINGS PER COMMON SHARE—DILUTED $ WEIGHTED AVERAGE SHARES OUTSTANDING—BASIC WEIGHTED AVERAGE SHARES OUTSTANDING—DILUTED See Notes to Unaudited Condensed Consolidated Financial Statements. 5 Table of Contents ePlus inc. AND SUBSIDIARIES UNAUDITED CONDENSED CONSOLIDATED STATEMENTS OF COMPREHENSIVE INCOME Three Months Ended September 30, Six Months Ended September 30, ( amounts in thousands) NET EARNINGS $ OTHER COMPREHENSIVE INCOME, NET OF TAX: Foreign currency translation adjustments 57 91 ) 41 Other comprehensive income (loss) 57 91 ) 41 TOTAL COMPREHENSIVE INCOME $ See Notes to Unaudited Condensed Consolidated Financial Statements. 6 Table of Contents ePlus inc. AND SUBSIDIARIES UNAUDITED CONDENSED CONSOLIDATED STATEMENTS OF CASH FLOWS Six Months Ended September 30, (in thousands) Cash Flows From Operating Activities: Net earnings $ $ Adjustments to reconcile net earnings to net cash (used in) provided by operating activities: Depreciation and amortization Reserves for credit losses, inventory obsolescence and sales returns Share-based compensation expense Excess tax benefit from exercise of stock options ) ) Payments from lessees directly to lenders—operating leases ) ) Gain on disposal of property, equipment and operating lease equipment ) ) Gain on sale of notes receivable ) ) Excess increase in cash value of life insurance ) ) Other ) Changes in: Accounts receivable—trade ) Accounts receivable—other ) ) Notes receivable ) Inventories ) Investment in direct financing and sale-type leases—net ) ) Deferred costs, other intangible assets and other assets ) Accounts payable—equipment ) Accounts payable—trade ) ) Salaries and commissions payable, deferred revenue and accrued expenses and other liabilities ) ) Net cash provided by (used in) operating activities $ $ ) Cash Flows From Investing Activities: Proceeds from sale of property, equipment and operating lease equipment $ $ Purchases of property, equipment and operating lease equipment ) ) Purchases of assets to be leased ) - Purchases of short-term investments - ) Maturities of short-term investments Issuance of notes receivable ) ) Repayments of notes receivable Proceeds from sale or transfer of notes receivable Premiums paid on life insurance ) ) Net cash provided by (used in) investing activities $ ) $ 7 Table of Contents UNAUDITED CONSENSED CONSOLIDATED STATEMENTS OF CASH FLOWS – continued Six Months Ended September 30, (in thousands) Cash Flows From Financing Activities: Borrowings of non-recourse and recourse notes payable $ $ Repayments of non-recourse and recourse notes payable ) ) Repurchase of common stock ) ) Dividends paid ) - Proceeds from issuance of capital stock through option exercise Payments of contingent consideration ) - Excess tax benefit from share based compensation Net borrowings (repayments) on floor plan facility ) Net cash provided by financing activities Effect of exchange rate changes on cash - 6 Net Increase in Cash and Cash Equivalents Cash and Cash Equivalents, Beginning of Period Cash and Cash Equivalents, End of Period $ $ Supplemental Disclosures of Cash Flow Information: Cash paid for interest $
